DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on October 13th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on October 13th, 2021 is acknowledged and isanswered as follows.  
Applicant's remarks, see pgs. 10-14, with respect to the rejections of claims under 35 U.S.C. § 103 (a) have been fully considered and are persuasive in view of the following amendment. Therefore, the rejections of these claims have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jeffrey J. Chapp (Reg. No. 50,579) on October 27th, 2021. 
The application has been amended as follows: 
In the claim:
1.	(Currently Amended)	An integrated circuit package comprising:
a plurality of package substrates comprising a first package substrate and a second package substrate, the first package substrate comprising a first plurality of electrical mounting connections, and the second package substrate comprising a second plurality of electrical mounting connections, wherein the first package substrate and the second package substrate are configured to be attached to a printed circuit board via the first plurality of electrical mounting connections and the second plurality of electrical mounting connections;
a plurality of chips bonded and electrically connected respectively to the plurality of package substrates, the plurality of chips comprising a first chip and a second chip, the first chip is disposed on an opposite side of the first package substrate as the first plurality of electrical mounting connections, and the second chip is disposed on an opposite side of the second package substrate as the second plurality of electrical mounting connections; and
an interconnect bridge comprising dielectric material, the interconnect bridge configured to physically connect the first package substrate to the second package substrate and configured such that when the plurality of package substrates are attached to the printed circuit board, a portion of the dielectric material, disposed closest to the printed circuit board, does not contact the printed circuit board, wherein the interconnect bridge is (i) disposed on and physically connected to a same surface of the first package substrate as the first plurality of electrical mounting connections, (ii) disposed on and physically connected to a same surface of the second package substrate as the second plurality of electrical mounting connections, and (iii) disposed between the first plurality of electrical mounting connections and the second plurality of electrical mounting connections,
wherein the first package substrate, the second package substrate and the interconnect bridge electrically connect the first chip to the second chip. 
28.	(Cancelled)

Allowable Subject Matter
Claims 1-5, 6-8, 12-15, and 17-27 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: an interconnect bridge comprising dielectric material, the interconnect bridge configured to physically connect the first package substrate to the second package substrate and configured such that when the plurality of package substrates are attached to the printed circuit board, a portion of the dielectric material, disposed closest to the printed circuit board, does not contact the printed circuit board as recited in claim 1; and an opening defined by the discrete members and providing access to the interconnect bridge while the discrete members are locked together and attached to the plurality of package substrates as recited in claim 12. Claims 2-3, and 7-13 depend on claim 1, and therefore also include said claimed limitation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2818